Exhibit 5.1 SICHENZIA ROSS FRIEDMAN FERENCE LLP 61 Broadway, 32nd Fl. New York, New York 10006 Telephone: (212) 930-9700 Facsimile: (212) 930-9725 September 23, 2010 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Smartmetric, Inc., Form S-8 Registration Statement Ladies and Gentlemen: We have examined the Registration Statement on FormS-8 (the “Registration Statement”) to be filed by Smartmetric, Inc., a Nevada corporation (“you”), with the Securities and Exchange Commission (the “Commission”) on or about the date hereof, in connection with the registration under the Securities Act of 1933, as amended (the “Securities Act”), of an aggregate of 1,000,000 shares of your Common Stock, $0.001 par value per share (the “Shares”), reserved for issuance under the 2010-B Professional/Consultant Stock Compensation Plan (the “Plan”). As your legal counsel, we have reviewed the actions proposed to be taken by you in connection with the issuance and sale of the Shares to be issued under the Plan. It is our opinion that, when issued and sold in the manner referred to in the Plan and pursuant to the agreements which accompany the Plan, the Shares will be duly authorized, legally and validly issued, fully paid and nonassessable. We consent to the use of this opinion as an exhibit to the Registration Statement, and further consent to the use of our name wherever appearing in the Registration Statement and any amendments thereto. In giving such consent, we do not consider that we are “experts” within the meaning of such term as used in the Securities Act, or the rulesand regulations of the Commission issued thereunder, with respect to any part of the Registration Statement, including this opinion as an exhibit or otherwise. Very truly yours, /s/Sichenzia Ross Friedman Ference LLP Sichenzia Ross Friedman Ference LLP
